Citation Nr: 1019844	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-23 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for stroke, to include 
as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to March 1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Veteran and his wife presented testimony before the 
undersigned Veterans Law Judge in a videoconference hearing 
in April 2010.  A transcript of the hearing is associated 
with the Veteran's claim folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for hypertension, 
which he contends arises from his service-connected PTSD.  
Service connection for PTSD was established effective October 
2005, and a 50 percent rating is currently in effect.  
Service treatment records do not reflect a diagnosis of 
hypertension.  The earliest medical evidence of hypertension 
in the claims file is dated in September 2005.  

The claims file contains a letter from C.P., M.D., the 
Veteran's private physician since 1998, who states that the 
Veteran's hypertension and left cerebellar stroke are 
"directly or indirectly caused by PTSD."  He appears to 
suggest that the Veteran's hypertension is caused by heavy 
cigarette smoking, which he associates with stress and PTSD.  
He notes that the Veteran is under the care of R.D., a 
psychiatrist, for PTSD.  The claims file also contains a 
letter from R.D., which states only that the Veteran has been 
diagnosed with chronic and severe PTSD.  

The Veteran was afforded a VA neurological examination in 
August 2007, in which he was found to have a history of left 
cerebellar lacunar cerebrovascular accident with mild 
residual left upper extremity ataxia and brief transient 
dizziness.  The examiner stated that she had reviewed the 
claims file and electronic records, and she noted that the 
Veteran reported onset of hypertension in 1998.  The examiner 
stated that "it is conceivable that his hypertension was 
potentially exacerbated" by PTSD, but "no evidence had been 
presented to that effect."  On this basis, she concluded 
that it is at least as likely as not that PTSD aggravated his 
hypertension, which indirectly contributed to the stroke.  

On the same day, the Veteran was afforded a VA examination 
specifically for his hypertension.  The examiner reviewed the 
claims folder, elicited a thorough medical history from the 
Veteran, and conducted a number of diagnostic and clinical 
tests to evaluate his hypertension.  She diagnosed 
hypertension, but concluded that it is not related to PTSD.  
The examiner did not offer any rationale for her opinion. 

The Board finds that further development is necessary.  The 
Veteran's private physician states that he has treated the 
Veteran since 1998 and he believes his hypertension is 
related to PTSD.  He appears to link the two conditions via 
the Veteran's cigarette smoking when he states that the 
Veteran's PTSD caused him to smoke more and he developed 
hypertension and stroke.  

With respect to tobacco-related disability, for claims filed 
after June 9, 1998, Congress has prohibited the grant of 
service connection for disability due to the use of tobacco 
products during active service.  38 U.S.C.A. § 1103(a) (West 
2002).  However, neither 38 U.S.CA. § 1103(a), nor its 
implementing regulations at 38 C.F.R. § 3.300 (2009), bar a 
finding of secondary service connection for a disability 
related to use of tobacco products after service.  VAOPGCPREC 
6-03 (Service Connection for Cause of Disability or Death, 69 
Fed. Reg. 25178 (2004)).

According to the VA General Counsel opinion, where secondary 
service connection for disability due to smoking is at issue, 
adjudicators must resolve (1) whether the service-connected 
disability caused the Veteran to use tobacco products after 
service; (2) if so, whether the use of tobacco products as a 
result of the service-connected disability was a substantial 
factor in causing a secondary disability; and (3) whether the 
secondary disability would have occurred but for the use of 
tobacco products caused by the service-connected disability.  
If these questions are answered in the affirmative, the 
secondary disability may be service connected.  Id.  A remand 
for an examination is required.  38 C.F.R. § 3.159(c)(4).

The VA neurological examiner determined that it is at least 
as likely as not that the Veteran's PTSD could have 
aggravated his hypertension; however, the examiner qualified 
her opinion by saying that, while the situation is 
"conceivable," there is no evidence of record to that 
effect.  Her opinion thus appears to rest on speculation, and 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228 (1992); Obert v. Brown, 5 Vet. 
App. 30 (1993).

At the same time, a second VA examiner, after conducting the 
most thorough examination of record, concluded that the 
Veteran's hypertension is not related to PTSD.  
Unfortunately, she did not provide a rationale for her 
opinion as requested.  To be adequate for adjudication 
purposes, a medical opinion must do more than state a 
conclusion; it must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
In this case, the examiner did not provide any rationale for 
her conclusion that hypertension is not related to PTSD.  
Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Therefore, a remand is required to attempt to 
clarify this opinion.

The Veteran is also seeking service connection for stroke, 
claimed as secondary to hypertension.  The issue is 
inextricably intertwined with the claim for service 
connection for hypertension.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  As the 
claims should be considered together, it follows that any 
Board action on the stroke claim would be premature at this 
time.  Hence, a remand of this matter is warranted, as well.

Accordingly, the case is remanded for the following actions:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
his hypertension and stroke.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination and all necessary tests should 
be conducted.  

Based on the examination and review of the 
record, the examiner is requested to offer 
an opinion as to the following:  

(a)  With regard to hypertension, (i) is 
it at least as likely as not that PTSD 
caused the Veteran to use tobacco products 
after service; (ii) if so, is it at least 
as likely as not that the use of tobacco 
products as a result of service-connected 
PTSD caused the Veteran's current 
hypertension; and (iii) if so, is it at 
least as likely as not that the current 
hypertension would not have occurred but 
for the use of tobacco products caused by 
the service-connected PTSD?  

(b)  With regard to the stroke, is it at 
least as likely as not that the Veteran's 
hypertension caused the stroke?  

The examiner must provide a complete 
rationale for all opinions expressed. 

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If the claims remain denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

